       Case 1:20-cv-01001-NONE-JLT Document 14 Filed 09/14/20 Page 1 of 3


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SERGIO TORRES,                                   )   Case No.: 1:20-cv-01001-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DIRECTING CLERK OF COURT TO
                                                      )   ASSIGN DISTRICT JUDGE
13          v.                                        )
                                                      )   FINDINGS AND RECOMMENDATION TO
14   ACTING WARDEN,
                                                      )   DISMISS THE PETITION FOR FAILURE TO
15                                                    )   COMPLY
                    Respondent.                       )
16                                                    )   [TEN-DAY OBJECTION DEADLINE]
17          Petitioner filed a Petition for Writ of Habeas Corpus on June 25, 2020 in the United States
18   District Court for the Central District of California. (Doc. 1.) The Central District transferred the
19   petition to this Court on July 20, 2020. (Doc. 4.) A preliminary screening of the petition revealed that
20   the petition failed to present any cognizable grounds for relief or any facts in support. Therefore, on
21   August 4, 2020, the Court dismissed the petition and granted Petitioner thirty days to file a first
22   amended petition. (Doc. 8.) More than thirty days have passed, and Petitioner has failed to comply.
23   Therefore, the Court will recommend the action be DISMISSED.
24                                                DISCUSSION
25          Local Rule 110 provides that a “[f]ailure of counsel or of a party to comply with these Rules or
26   with any order of the Court may be grounds for imposition by the Court of any and all sanctions
27   authorized by statute or Rule or within the inherent power of the Court.” District courts have the
28   inherent power to control their dockets and “in the exercise of that power, they may impose sanctions

                                                          1
       Case 1:20-cv-01001-NONE-JLT Document 14 Filed 09/14/20 Page 2 of 3


1    including, where appropriate . . . dismissal of a case.” Thompson v. Housing Auth., 782 F.2d 829, 831

2    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure to prosecute

3    an action, failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v.

4    Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v.

5    Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

6    requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal

7    for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of address);

8    Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with

9    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of

10   prosecution and failure to comply with local rules).

11          In determining whether to dismiss an action for lack of prosecution, failure to obey a court

12   order, or failure to comply with local rules, the court must consider several factors: (1) the public’s

13   interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

14   prejudice to the Respondents; (4) the public policy favoring disposition of cases on their merits; and

15   (5) the availability of less drastic alternatives. Ghazali, 46 F.3d at 53; Ferdik, 963 F.2d at 1260-61;

16   Malone, 833 F.2d at 130; Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24.

17          The Court finds that the public’s interest in expeditiously resolving this litigation and the

18   Court’s interest in managing the docket weigh in favor of dismissal because this case has been pending

19   since June 25, 2020. The third factor, risk of prejudice to Respondent, also weighs in favor of

20   dismissal because a presumption of injury arises from any unreasonable delay in prosecuting an

21   action. Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor, public policy

22   favoring disposition of cases on their merits, is greatly outweighed by the factors in favor of dismissal.

23   Finally, a court’s warning to a party that failure to obey the court’s order will result in dismissal

24   satisfies the “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262. The Court’s order

25   dated August 4, 2020, expressly stated: “Petitioner is forewarned that his failure to comply with this

26   Order may result in an Order of Dismissal or a Recommendation that the petition be dismissed

27   pursuant to Local Rule 110.” (Doc. 8 at 4.) Thus, Petitioner had adequate warning that dismissal

28   would result from his noncompliance with the Court’s order.

                                                          2
       Case 1:20-cv-01001-NONE-JLT Document 14 Filed 09/14/20 Page 3 of 3


1                                                     ORDER

2           Accordingly, the Court DIRECTS the Clerk of Court to assign a District Judge to the case.

3                                            RECOMMENDATION

4           The Court RECOMMENDS that this action be DISMISSED for Petitioner’s failure to comply

5    with court orders and failure to prosecute.

6           This Findings and Recommendation is submitted to the assigned District Court Judge, pursuant

7    to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of Practice for the

8    United States District Court, Eastern District of California. Within ten days after service of the

9    Findings and Recommendation, Petitioner may file written objections with the Court. Such a

10   document should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.”

11   The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C).

12   Petitioner is advised that failure to file objections within the specified time may waive the right to

13   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14
15   IT IS SO ORDERED.

16      Dated:     September 13, 2020                           /s/ Jennifer L. Thurston
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                          3
